department of the treasury internal_revenue_service washington d c men 1g 20m date sin no third party contacts g2 by employer_identification_number legend i g l a - i z j b j o l u w a - u o n dear sir or madam this is in reply to l's request dated date regarding whether l's interest in the assets of the m trust is to be taken into account in calculating l's net_investment_income under sec_4940 of the internal_revenue_code and l's minimum_investment_return under sec_4942 facts lis a private grant-making foundation exempt from federal_income_tax as an organization described in sec_501 of the code and has been classified as a private_foundation described in sec_509 l was created in by x and his first wife y both are deceased x is survived by his second wife and five children y died in the m trust was created in and continued to be amendable and revocable by x during his lifetime the m trust became non-revocable upon the death of x on date the m trust has two co-trustees p one of x's sons and q the m trust names l as the beneficiary of the balance of the trust estate after the payment of certain specific gifts the making of certain distributions to a number of charitable organizations and the payment of aii ter an emeerrnent ae as e debts claims expenses of administration and estate or other death taxes p is also the administrator of the probate_estate three of x's other children serve on l's board_of eleven directors l's other eight directors are independent unrelated parties x directed by will that his estate go to the trustees of the m trust to be used for the purposes stated therein on the date of death the fair_market_value of the assets distributable to l under the will were approximately dollar_figurex and under the m trust were in excess of dollar_figurey the assets consist primarily of shares of publicly traded common_stock the probate_estate and the m trust are being actively administered and are not yetina condition to be finally distributed in addition to the estate_tax returns there may be unanticipated claims property transfers and valuation issues that require court approval l does not expect to receive final distribution of the trust estate from the m trust until sometime after date l indicates that for financial purposes l adopted the accrual_method of accounting as set forth in sfa sec_116 a statement of financial_accounting standards as adopted by the financial_accounting standards board this standard requires the accrual of a promise to give whenever the promise is not subject_to a substantial condition the amount to be recognized is the fair_market_value of the assets ultimately receivable under the promise under the sfa sec_116 standard l must recognize the bequests from the estate and from the m trust as gifts received in if these accounts_receivable are treated as l's assets during fiscal they will have a substantial effect on the calculation of l's net_investment_income under sec_4940 and minimum_investment_return under sec_4942 for this reason l requested a ruling that these assets will not be taken into account for purposes of calculating its net_investment_income and minimum_investment_return until the actual distributions are received regardless of whether sfa sec_116 is employed for financial or other tax_accounting purposes law analysis - sec_4940 sec_4940 of the internal_revenue_code defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph sec_4940 of the code defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties but not including any such income to the extent included in computing the tax imposed by sec_511 sec_53_4940-1 of the foundation excise_tax regulations provides as follows certain estate and trust disbursements in the case of a distribution from an estate or a_trust described in sec_4947 or such distribution shall not retain its character in the hands of the distributee for purposes of computing the tax under sec_4940 except that in the case of a distribution from a_trust described in sec_4947 the income of such trust attributable to transfers in trust after date shall retain its character in the hands of a distributee private_foundation for purposes of sec_4940 unless such income is taken into account because of the application of sec_671 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in part that an estate from which the executor is required to distribute all of the net assets in trust or free of trust to both charitable and noncharitable beneficiaries will not be considered a split-interest trust under sec_4947 during the period of estate administration or settlement under subsection iii a revocable_trust that becomes irrevocable upon the death of the decedent-grantor is not considered a split-interest trust under sec_4947 for a reasonable period of settlement after becoming irrevocable for purposes of this section a reasonable period of settlement means that period reasonably required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust under the facts and circumstances and following sec_53_4947-1 of the regulations the m trust will not be treated as a split interest trust during a reasonable period of administration after becoming irrevocable upon the death of x the decedent grantor accordingly the income earned by the m trust during this period of time will not be characterized as investment_income or investment_assets of l until such time as the estate is closed and the actual distributions are made law analysis - sec_4942 sec_4942 of the code defines a private_foundation's_minimum_investment_return to be five percent of the excess of - a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b the acquisition_indebtedness with respect to such assets sec_53_4942_a_-2 of the regulations provides exclusions from the minimum_investment_return computation base under sec_4942 for the following i any future_interest such as a vested or contingent_remainder whether legal or equitable of a foundation in the income or corpus of any real or personal_property other than a future_interest created by the private_foundation after date until all intervening interests in and rights to the actual possession or enjoyment of such property have expired or although not actually reduced to the foundation's possession until such future_interest has been constructively received by the foundation as where it has been credited to the foundation's account set apart for the foundation or otherwise made available so that the foundation may acquire it at any time or could have acquired it if notice of intention to acquire had been given ii the assets of an estate until such time as such assets are distributed to the foundation oa ore ee aera neti pane n - seven nr peeping ep or due to a prolonged period of administration such estate is considered terminated for federal_income_tax purposes by operation of paragraph a of sec_1_641_b_-3 of this chapter iii any present_interest of a foundation in any trust created and funded by another person iv any pledge to the foundation of money or property whether or not the pledge may be legally enforced and v any assets used or held for use directly in carrying out the foundation's exempt_purpose sec_53_4947-1 of the regulations provides in part that a charitable_trust created by will shall be considered a charitable_trust under sec_4947 of the code as of the date of death of the decedent however sec_53_4947-1 provides that a testamentary_trust from which the trustee is required to distribute ali net assets in trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 for a reasonable period of settlement at the present time l's interest in the assets of the m trust is a future_interest as described in sec_53_4942_a_-2 i of the regulations or an interest in an estate as described in sec_53_4942_a_-2 of the regulations l has no control_over the assets it is expecting to receive in the future or any power to direct the investment or disposition of those assets under the circumstances the m trust should be treated in a manner similar to the probate_estate thus unless the estate is terminated under sec_1_641_b_-3 assets in the m trust are not included in the computation of a beneficiary private_foundation's_minimum_investment_return sfa sec_116 there are no regulations in either sec_4940 or sec_4942 that either recognize the existence of sfa sec_116 or require the inclusion of an sfa sec_116 accrual in the catculation of l's interest in the m trust similarly nothing in the instructions accompanying form_990-pf suggests that such amounts be taken into account in the calculation of l's minimum_investment_return sfa sec_116 is referenced and expected to be used however in presenting l's balance sheets in part ii and in the analysis of changes in net assets or fund balances in part ill under the circumstances only the assets actually distributed to l from the estate either directly or through m would be included in the calculation of the investment_income tax or the computation of the minimum_investment_return rulings based on the information provided and conditioned on the assumption that the estate is not considered terminated under sec_1_641_b_-3 of the regulations we rule as follows the income earned by the m trust during a reasonable period of administration for the settlement of the affairs of the probate_estate and the revocable_trust will not be characterized as investment_income of l until such time as the estate is closed and the actual distributions are made l is not required to take into consideration the accrual of this net_investment_income in its calculation of the tax due under sec_4940 none of the assets held by the m trust and expected to be distributed to l at some future date after should be taken into consideration in determining l's minimum_investment_return under sec_4942 for or for any subsequent period not beyond a reasonable period of administration for the settlement of the affairs of the probate_estate and the revocable_trust this ruling is directed only to l sec_6110 of the code provides that it may not be used or cited as precedent this ruling is limited to the applicability of the provisions of sec_4940 and sec_4942 of the code and does not purport to rule on any facts that were not represented in the ruling_request if l has any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group rf
